Cardamone, J. (concurring).
This is a slander case. The defendant charged plaintiff with being “a member of the Mafia and a criminal.” At issue on this appeal is whether that utterance constitutes slander per se. The majority holds that it does not. I disagree.
There are three grounds upon which this complaint should be sustained: (1) the words used charge plaintiff with indictable offenses under New York law; (2) they also charge plaintiff with an offense indictable under Federal law; and (3) in the context in which the words were spoken, a listener would infer that plaintiff was a convicted criminal.
Special Term dismissed the complaint. To determine whether the allegations of plaintiff’s first cause of action state a viable cause of action for slander per se, we are required to give it “the benefit of every possible favorable inference” to sustain its validity (Rovello v Orofino Realty Co., 40 NY2d 633, 634). The facts may be simply stated. The defendant Roy DeBar is an official of the defendant Town of Phelps and is responsible for granting or denying building permits. In 1977, plaintiffs Samuel F. and Kathleen Privitera advertised that real property they owned in the Town of Phelps was for sale. A couple named Durham offered to purchase plaintiffs’ land contingent upon obtaining from the Town of Phelps a permit to construct a residence on the plaintiffs’ property. On June 2, 1977 the Durhams appeared before defendant DeBar to make an application for a building permit. DeBar refused to grant the permit stating that “Samuel F. Privitera, Jr. is a member of the Mafia and a criminal” and that “Samuel F. Privitera, Jr. has the police at his house all the time because he is a bad person.”
To complete the factual setting in which these words were spoken concerning plaintiff, it is necessary briefly to recall some of the background that surrounds the word “Mafia”. La Cosa Nostra (“our thing” or “our property”) first qajight the public’s attention in the 1920’s during the Capone era in Chicago prior to the 1933 repeal of prohibition by the Twenty-First Amendment to the United States Constitution. From illegal liquor to white slavery and then to gambling, drugs and usurious loans, the Mafia has from *9its beginning in this country down to the present been engaged in criminal activity. These activities have become widely publicized and are a fact of modern life. Those unaware of the criminal ventures of A1 Capone have now been educated by the long-running TV series “The Untouchables,” based on his life. More recently, Mario Puzo’s book, “The Godfather”, followed by two movies adapted from it have focused on the essentially amoral behavior and pervasive criminality of members of the Mafia. Most recently, as a result of some success by law enforcement officials in the prosecution of “mob” members, the news media have intensified their efforts to expose to public view the inner workings and origins of this cancer in our society. Examples are: Newsweek (The New Mafia, Jan. 5, 1981, pp 34-43), CBS television documentary “60 Minutes” (Jan. 4,1981), The Wall Street Journal, Crime in Calabria (Dec. 29, 1980, p 1, col 1), ABC television series “Nightline” on the Mafia in the United States (Jan. 7, 1981).
With this factual background in mind we turn to the law on slander per se in New York. Concededly it is more difficult successfully to allege and prove slander per se than libel. Written words may be libelous when they will not be actionable if merely spoken (34 NY Jur, Libel and Slander, § 4, p 472). This centuries-old distinction between libel and slander is based upon the fact that the spoken word is—in theory—soon forgotten, while the written or printed word is a more permanent record (1 Seelman, Libel and Slander [rev ed], pp 1, 2). Since 1809 a plaintiff in New York has had a viable action for slander where the words uttered “subject the party charged to an indictment for a crime involving moral turpitude, or subject him to an infamous punishment” (Brooker v Coffin, 5 Johns 188, 191).
The cases illustrate that if the words are uttered in a factual context where a listener would infer or impute criminal conduct to plaintiff, they are slanderous per se. Thus, this court held in an old case that to accuse another of being an “anarchist” states a viable cause of action for slander per se (Von Gerichten v Seitz, 94 App Div 130). To call one “a thief” is slanderous per se (Dallin v Mayer, 122 App Div 676). Again, where the words uttered were *10that plaintiff “took” some merchandise, it was held that this imputed to the plaintiff a misdemeanor and was slanderous per se (Selig v Alexander, 185 App Div 322, 324). Where the slander consisted of calling plaintiff “a subversive”, the court held that this charged plaintiff with criminal activities sufficient to constitute slander per se (Selkowe v Bleicher, 286 App Div 1095, 1096). To charge that plaintiff “aided and abetted a criminal” is actionable as slander per se “if uttered in such a factual context that listeners would reasonably infer connotations of moral turpitude” (Danko v Woolworth Co., 29 AD2d 855). Similarly, to call one a “bootlegger” definitely denotes, in the public mind, one who violated the liquor laws and is, therefore, slanderous per se (Kammerer v Sachs, 131 Misc 640, 642). The rule which has evolved from the decisional law is that in order to be slanderous per se, the words uttered must charge plaintiff with an indictable offense. The epithet that plaintiff “is a member of the Mafia and a criminal” does just that.
From the background recited, it is abundantly evident that the public correctly believes that members of the Mafia are engaged in a wide variety of criminal activity not limited to but including gambling, pornography, loan-sharking, political corruption, drug trade, labor extortion and racketeering, larceny, assault and murder. Mafia members engage in one or more of these crimes at one time or another either directly or indirectly, by soliciting or commanding that others engage in such conduct. All of these activities are indictable offenses under the Penal Law of New York. The word “Mafia” is itself defined as a “secret criminal society; a secret society of political terrorists; a secret organization composed chiefly of criminal elements and [usually] held to control racketeering, peddling of narcotics, gambling, and other illicit activities throughout the world” (Webster’s New Collegiate Dictionary). The very word “Mafia” means “lawlessness” according to the American Heritage Dictionary of the English Language (New College Ed, 1976).
Most significant is title 9 of the Organized Crime Control Act of 1970 (84 US Stat 922, 941) entitled Racketeer Influenced and Corrupt Organizations Act (US Code, tit *1118, § 1961 et seq.). The thrust of this Federal law is directed against organized criminal enterprises and organizations. Its legislative history makes clear that it is aimed at the Mafia (US Code Cong & Admin News, 1970, vol 2, p 4091; Comment, Title IX of the Organized Crime Control Act of 1970: An Analysis of Issues Arising in its Interpretation, 27 De Paul L Rev 89; Wilson, The Threat of Organized Crime: Highlighting the Challenging New Frontiers in Criminal Law, 46 Notre Dame Lawyer 41; McClellan, The Organized Crime Act [S. 30] Or Its Critics: Which Threatens Civil Liberties?, Notre Dame Lawyer 55). The accusation that one is a member of the Mafia imputes to that person an indictable Federal crime punishable by imprisonment. It has been reported that at least one New York City Mafia member has been convicted recently by a jury under this Federal act of extortion, fraud and being a Mafia boss (Newsweek, The New Mafia, Jan. 5, 1981, p 41). It is clear that the indictable crime test is not limited to crimes indictable only in New York courts but also includes charges of crimes indictable in a Federal court (34 NY Jur, Libel and Slander, § 12; 2 Seelman, Libel and Slander, [rev ed], pp 870-871).
Moreover, the words in this case charge plaintiff with offenses of serious moral turpitude and would be actionable per se under the modern view. Most jurisdictions have broadened the 170-year-old New York rule which requires for slander per se that words charge one with the commission of an indictable crime involving moral turpitude or subjecting one to an infamous punishment (Moore v Francis, 121 NY 199; Anonymous, 60 NY 262; Brooker v Coffin, 5 Johns 188, supra). This rule has been criticized as unreliable because it made civil liability dependent upon the criminal procedural requirement of an indictment (Prosser, Torts [4th ed], § 112, p 755). A majority of jurisdictions now follow the lead of the Restatement of the Law, permitting slander per se to lie if the crime charged against plaintiff is one “ (a) punishable by imprisonment in a state or federal institution, or (b) regarded by public opinion as involving moral turpitude” (Restatement, Torts 2d, § 571; see 1 Harper and James, The Law of Torts, § 5.10, pp 376-377).
*12Support for construing the remarks as slanderous per se is also found in the surrounding circumstances at the time defendant uttered these charges concerning plaintiff. That context is crucial is a long-standing rule well illustrated by-two First Department cases. In the first (Villemin v Brown, 193 App Div 777) defendant simply accused plaintiff of being a crook. This was held not to be slanderous per se since under the circumstances the word was used only as a general expression of opprobrium. In the second (Harris v New York, Westchester & Boston Ry. Co., 244 App Div 252) proof of the circumstances surrounding the same accusation made by an agent of defendant that plaintiff was a “crook” left no doubt in anyone’s mind as to what was intended, i.e., defendant’s agent accused plaintiff of attempting to board defendant’s train without paying his proper and full fare (Harris v New York, Westchester & Boston Ry. Co., supra, at p 254). In this case when the Durhams, the proposed purchasers, appeared before defendant DeBar regarding the issuance of a building permit with respect to plaintiff’s land, they were told that the permit would not be issued because plaintiff was in the “mob” and that Mr. Privitera was a “member of the Mafia and a criminal.” Thus defendant DeBar refused to exercise his discretionary power to issue a building permit to which plaintiffs would otherwise have been entitled solely on the ground that in his view Mr. Privitera, Jr., was a criminal. In effect, DeBar accused plaintiff of having committed a crime or crimes for which the punishment was the loss of plaintiff Privitera’s civil rights (Correction Law, § 701, subd 3). Since in a slander action the right sought to be protected is one’s reputation, and under New York law it is slanderous per se to charge one with an indictable offense; ipso facto, falsely to imply that another is a convicted criminal is slanderous per se (1 Harper and James, The Law of Torts, § 5.10, p 379).
Finally, in a defamation action a court should take the words charged in their natural meaning and not strive to interpret them in their most inoffensive sense so as to strain to find them not to be slanderous (see Mencher v Chesley, 297 NY 94, 99). The words used in the instant case—a member of the Mafia and a criminal—are different in kind *13from the cases where the charge is that a person is simply called a Communist or an anarchist. It is possible to be a theoretical Communist or believe in anarchy as a political principle, without engaging in their practices. One cannot be a theoretical “member of the Mafia”. Whether language used is slanderous per se should be judged by “the temper of the times, the current of contemporary public opinion, with the result that words, harmless in one age, in one community, may be highly damaging to reputation at another time <?r in a different place” (Mencher v Chesley, 297 NY 94, 100, supra). Viewed in light of today’s public perception of the Mafia, the words defendant used to describe plaintiff, standing alone, charged plaintiff with being a vicious, immoral person who by common definition and public perception lives by racketeering and syndicalism, indictable offenses under New York law; and at the same time accused him of an offense indictable under Federal law. In the context in which the words were used, defendant also accused plaintiff of being a convicted criminal which plainly is slander per se. Like a miasma, this pernicious charge seeps into the community and lingers there long after defendant utters it. Thus, in this time and under the law of this State, such is slander per se.
Dillon, P. J., Schnepp and Doerr, JJ., concur with Simons, J.; Cardamone, J., concurs in result only in a separate opinion.
Judgment modified, and as modified, affirmed, without costs, in accordance with opinion by Simons, J.